Citation Nr: 1739264	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-04 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine, lumbar spondylosis without myelopathy, alternatively diagnosed as intervertebral disc disease, prior to June 7, 2016.

2.  Entitlement to an initial disability rating in excess of 40 percent for the service-connected degenerative disc disease (DDD) of the lumbar spine, lumbar spondylosis without myelopathy, alternatively diagnosed as intervertebral disc disease, from June 7, 2016.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1989 to June 1989, December 2001 to September 2002, and from August 2005 to January 2007, which included a year of service in Kosovo from December 2005 to December 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that rating decision, the RO, in pertinent part, granted service connection for DDD of the lumbar spine and assigned an initial 10 percent rating effective from January 29, 2009.  The Veteran timely appealed the assignment of the initial 10 percent disability rating.  

The RO granted an increased rating for the Veteran's lumbar spine disability in an August 2016 rating decision, effective June 7, 2016. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claims are still in controversy and on appeal. Id. 

In the course of the August 2016 rating decision which granted an increased rating for the lumbar spine disability, the RO recharacterized the disability as DDD lumbar spine, lumbar spondylosis without myelopathy, alternatively diagnosed as intervertebral disc disease, and the issues page has been reflected as such.

That same August 2016 rating decision also granted an increased rating for right lower extremity radiculopathy, sciatic involvement, and granted service connection for right lower extremity radiculopathy, femoral involvement.  Additionally, service connection was granted for both left lower extremity radiculopathy, sciatic involvement, and left lower extremity radiculopathy, femoral involvement.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran indicated during his most recent VA examinations that he was currently employed full time, and there is no evidence that employment is not substantially gainful. As such, TDIU has not been raised.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

In January 2016, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the electronic record.  

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

The Board remanded the issues on appeal for additional development in March 2016. The medical opinions and examinations concerning the issues decided herein having been obtained, the directives have been substantially complied with and the matters are again before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Prior to June 7, 2016, degenerative disc disease lumbar spine, lumbar spondylosis without myelopathy, is manifested by not more than forward flexion of the thoracolumbar spine to 60 degrees; there was neither ankylosis nor incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, nor neurological manifestations.

2.  From June 7, 2016, degenerative disc disease lumbar spine, lumbar spondylosis without myelopathy, is manifested by not more than forward flexion of the thoracolumbar spine to 15 degrees; there was neither ankylosis nor incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, nor neurological manifestations.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating of 20 percent, but no higher, for degenerative disc disease lumbar spine, lumbar spondylosis without myelopathy, prior to June 7, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2016).

2.  The criteria for an increased rating in excess of 40 percent degenerative disc disease lumbar spine, lumbar spondylosis without myelopathy, from June 7, 2016, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO has provided notice letters to the Veteran prior to the initial adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's claim for a higher initial evaluation for the lumbar spine disability is a downstream issue, which was initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, there is no duty to provide additional notice.

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  VA treatment records and private medical records identified by the Veteran are associated with the claims file and the virtual file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in March 2009, June 2010, February 2014, and June 2016 to obtain medical evidence as to the nature and severity of the service-connected lumbar spine disability.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are fully descriptive, and provide the information necessary to effectively evaluate the Veteran's service-connected disabilities.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations.  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims. 

2.  Increased Rating Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Under 38 C.F.R. § 4.20, evaluation by analogy is permitted where the rating schedule does not provide a specific diagnostic code to rate the disability.  38 C.F.R. § 4.20.

In deciding this appeal, VA has specifically considered whether separate ratings for different periods of time are warranted, assigning different ratings for different periods of the Veteran's appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).   

The Veteran's degenerative disc disease (DDD) of the lumbar spine, lumbar spondylosis without myelopathy, alternatively diagnosed as intervertebral disc disease is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71. 

According to the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, combined range of motion of the thoracolumbar spine not greater than 235 degrees, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2016) (the General Rating Formula for Diseases and Injuries of the Spine is used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1). 

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination, assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2); see also Plate V (2016).

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. Id.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.  

The rating schedule also includes criteria for evaluating intervertebral disc disease (IVDS).  A 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that intervertebral disc syndrome be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation. 

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2). 

      Analysis

The Veteran underwent multiple VA examinations to assess the degree of disability presented by the service-connected lumbar back disability throughout the rating periods.  These examinations are consistent with and representative of the degree of disability demonstrated in the treatment records during the same period.  In addition, the Veteran received regular, continuing treatment for the lumbar spine condition and associated pain at VA medical facilities.

The Veteran received a VA examination in March 2009 to assess his lumbar spine disability, caused by an injury sustained while on active duty in Kosovo in December 2005.  At this time, the examiner noted the Veteran took no medications and had had no surgery for his lumbar spine condition.  The Veteran denied any radiculopathy in the upper or lower extremities or any other neurological symptoms.  The examiner noted the Veteran was able to perform the activities of daily living such as walking, transferring, eating, grooming, bathing, toileting, and dressing without difficulty. The examiner noted the Veteran had flare-ups that occurred sporadically and variable in occurrence, severity, frequency, and duration, and there was no additional limitation of motion or functional impairment during the flare-ups. Range of motion for the thoracolumbar spine were 0-30 degrees lateral flexion bilaterally, 0-40 degrees rotation bilaterally, 0-30 degrees extension, and 0-90 degrees forward flexion.  Gait was normal and muscle strength in all affected groups was 5/5.  After an MRI, the examiner diagnosed mild degenerative disc disease at L3 and L4, and at L5-S1.

The Veteran received a follow-on examination in June 2010, where the Veteran described lumbar spine of moderate severity on a daily basis, but without flare-ups or radiation of the pain.  Normal gait was noted, and the Veteran remarked he could walk 1-3 miles and that bending over working on his car for 15 minutes or carrying his toddler son would irritate his back.  The examiner noted no abnormal spine curvatures, such as gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, and there was no lumbar ankylosis noted.  There was no muscle spasm or guarding noted. Range of motion for the thoracolumbar spine were 0-25 degrees lateral flexion bilaterally, 0-30 degrees rotation bilaterally, 0-35 degrees extension, and 0-90 degrees forward flexion.  There was no pain on repetitive motion. Gait was normal and muscle strength in all affected groups was 5/5.

A May 2012 VA outpatient pain clinic consultation shows that the Veteran's low back pain causes limited motion.  The May 2012 report indicates that forward flexion was limited to 60 degrees and straight leg raise was positive on the right, as was Patrick's and Yeoman's test (for the S1 joints).  The Veteran reported occasional muscle spasms and flare-ups with prolonged sitting/standing, lifting heavy objects, and flexion also worsens pain.  The assessment was herniated lumbar disc, spondylosis, disc extrusion, and facet arthropathy.  The Veteran received a steroid injection in June 2012.  

In February 2014, the Veteran received another VA examination. The diagnosis of DDD of the lumbar spine was continued, to include lumbar spondylosis. Range of motion for the thoracolumbar spine were 0-30 degrees lateral flexion bilaterally, 0-30 degrees rotation bilaterally, 0-30 degrees extension, and 0-90 degrees forward flexion.  The examiner cautioned that the numbers may not be accurate due to limitations in examining the Veteran at the time.  There was no pain on repetitive motion. Gait was normal and muscle strength in all affected groups was 5/5.  The Veteran complained of significant pain and that he had been treated with multiple interventional procedures including epidural steroid injections, medical branch blocks, and SI joint injections to relieve that pain.  The Veteran noted he experiences radiation of the pain down the right leg.  The examiner described functional loss and impairment from limitation of the range of motion of the lumbar spine to be less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  Generalized tenderness to the paraspinal musculature of the lumbar spine was noted.  There was some guarding of the lumbar spine but it did not result in an abnormal gait or abnormal spine contour.  No ankylosis or neurological abnormalities were noted.  Intervertebral disc syndrome (IVDS) was noted, though there had been no incapacitating episodes in the previous 12 months.  Functional impact was noted as limited bending and twisting of the thoracolumbar spine, and the examiner noted that the physical examination findings were inconsistent with the Veteran's complaints of his lumbar spine condition and subsequent physical impairment.

The Veteran received another VA examination in June 2016.  The diagnosis of DDD lumbar spine, lumbar spondylosis without myelopathy was made, and the examiner notated the Veteran had been stable since his last VA examination. The examiner noted a significant decrease in range of motion from the last examination, however. Range of motion for the thoracolumbar spine were 0-20 degrees left lateral flexion and 0-10 right, 0-30 degrees left lateral rotation and 0-20 right, 0-10 degrees extension, and 0-15 degrees forward flexion.  Pain was noted with range of motion and with weight bearing.  Localized tenderness was noted with the palpation of the soft tissue of the left lumbar region.  The Veteran was unable to perform repetitive use testing with at least three repetitions due to his concern that his spine would go into a spasm and he would not be able to move. Gait was normal and muscle strength in all affected groups was 4/5. The Veteran had guarding or muscle spasm of his lumbar spine but it did not result in any abnormal gait or abnormal spine contour. No muscle atrophy was noted.  No ankylosis was noted.  IVDS was noted but there were no other neurological abnormalities.  The examiner noted that the IVDS required "several weeks" of rest and recovery from numerous outpatient injections and procedures over the previous 12 month period.  The Veteran used a cane for assistance constantly.  The examiner described the functional impact upon the Veteran as his inability to do yard work and other routine activities of daily living like taking a shower.  The Veteran said he had difficulty standing straight up due to increased spasms in his back, and that he works full time as a warehouse supervisor.

For the period prior to June 7, 2016, the relevant VA rating criteria are met as to a rating of 20 percent.  That is, the rating schedule requires forward flexion of the thoracolumbar spine greater than 30 degrees up to 60 degrees; or, muscular spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour.  Specifically, the 2009, 2010 and 2014 VA spine examinations affirmatively reflect findings of forward flexion in excess of 85 degrees; but the 2009 examination indicated abnormal spinal contour (increased lordosis) and no other medical evidence prior to June 2016 of record reflects any such limitation of flexion or favorable ankylosis of the spine.  However, the Board notes the presence on the 2012 VA outpatient examination of the limitation of forward flexion not greater than 60 degrees.  While the next subsequent VA examination of February 2014 indicated a forward flexion of 90 degrees, the examiner also qualified his results by saying the Veteran's pain during the examination limited his ability to be assessed through the range of motion measurements, and that those measurements entered into the examination software were not valid.  The Board therefore finds the February 2014's examination of the range of motion measurements to be not probative, and thus finds the May 2012 VA outpatient pain clinic measurements to be more probative in assessing the Veteran's lumbar spine disability in this rating period.

A higher evaluation of 20 percent is assigned if there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or unless there are incapacitating episodes of intervertebral disc. syndrome having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Here, the Veteran's range of motion for forward flexion of the lumbar spine is 60 degrees during this rating period.

The criteria for a rating in excess of 40 percent are not met or approximated as of June 7, 2016.  That is, the aforementioned rating schedule requires the presence of unfavorable ankylosis of the entire thoracolumbar spine (50 percent rating) or the entire spine (100 percent rating), neither of which are shown.  Specifically, the June 2016 VA spine examination affirmatively reflects a finding of no ankylosis and no other medical evidence of record reflects any unfavorable ankylosis of the spine.  

Additionally, as to incapacitating episodes due to IVDS, the Board notes that the record does not reflect that there are incapacitating episodes having a total duration of at least six weeks during the past 12 months (60 percent rating), as defined in 38 C.F.R. § 4.71a, Note (1) of General Rating Formula for Diseases and Injuries of the Spine.  As such, there are insufficient episodes that meet the criteria for an increased rating based on incapacitating episodes as defined in the rating schedule.  The Board is cognizant that the Veteran has received numerous treatments for his lumbar spine disability over both periods but also notes that the documented treatments themselves do not constitute "an incapacitating episode . . . that requires bed rest prescribed by a physician and treatment by a physician." Id.  Because the weight of the evidence does not demonstrate evidence of bed rest prescribed by a physician and treatment by a physician due to the lumbar spine disability having duration of at least 6 weeks in 12 months during the relevant period on appeal, an increased rating based on incapacitating episodes is not warranted under DC 5243.  38 C.F.R. § 4.71a.

The Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2016).  See DeLuca, supra.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of low back pain, notably his increased pain and functional limits during flare-ups caused by increased amounts of physical activity as generally described.  This was described throughout the appeal periods in fairly consistent terms.  However, the overall disability picture does not suggest that, even with flare-ups, the disability warrants a rating in excess of the assigned ratings for either before or prior to June 7, 2016.  Again, these complaints have been considered by the Board in assigning the current ratings.  

The fact is that the increased rating to 40 percent is based on an objective decrease in forward flexion not documented prior to June 7, 2016.  Prior treatment records and examination reports document that this objective diminishment was not present earlier.  Thus, the Board finds that the record compels the conclusion that a rating of 20 percent is warranted prior to June 7, 2016, and a rating in excess of 40 percent is not warranted as of that date.  The Board places greater probative value on the objective clinical findings which clearly show that there was a significant change in range of motion as of first documented on that date.  In this regard, the competent and probative evidence of record does not indicate significant additional functional loss attributed to the Veteran's low back complaints nor are the requisite incapacitating episodes shown.  Also, the record does not demonstrate any associated objective neurological abnormalities that should be rated separately, as examiners from 2009 through 2016 indicate that these are not present.  

Accordingly, the 20 percent rating prior to June 7, 2016, and the 40 percent rating as of that date, adequately represents any functional impairment attributable to the disability.  See 38 C.F.R. §§ 4.41, 4.10 (2016).  

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation for the Veteran's lumbar spine disability other than that discussed above. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Staged ratings are warranted, as noted in the discussion above.  See Hart, 21 Vet. App. at 505. Neither the Veteran nor his representative has raised any other issues concerning the lumbar spine disabilities, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

For all the foregoing reasons, the evidence is in favor of an increased rating of 20 percent prior to June 7, 2016, but the preponderance of the evidence stands against an increased rating in excess of 40 percent from that date for the lumbar spine disability.  38 C.F.R. § 4.3;  Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

An initial disability rating of 20 percent for degenerative disc disease (DDD) of the lumbar spine, lumbar spondylosis without myelopathy, alternatively diagnosed as intervertebral disc disease prior to June 7, 2016 is granted.

An initial disability rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine, lumbar spondylosis without myelopathy, alternatively diagnosed as intervertebral disc disease from June 7, 2016 is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


